Citation Nr: 0517514	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  03-03 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a burn 
of the right lower extremity.

2.  Entitlement to service connection for residuals of a burn 
of the left lower extremity.

3.  Entitlement to service connection for residuals of a mine 
fragment wound of the right hand.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION


The veteran served on active duty from March 1943 to November 
1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a September 2002 rating decision rendered by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran has residuals of a burn of his right lower 
extremity from a mine explosion during service.

2.  The veteran has residuals of a burn of his left lower 
extremity from a mine explosion during service.

3.  The veteran has residuals of a mine fragment wound of the 
right hand during service.


CONCLUSIONS OF LAW

1.  The veteran has disability due to a burn of the right 
lower extremity incurred during his active military service.  
38 U.S.C.A. § 1110, 1154 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).

2.  The veteran has disability due to a burn of the left 
lower extremity incurred during his active military service.  
38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).

3.  The veteran has disability due to a mine fragment wound 
of the right hand incurred during his active military 
service.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes the evidence currently of record 
is sufficient to substantiate the veteran's claims.  
Therefore, no further development with respect to these 
matters is required under the Veterans Claims Assistance Act 
of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)) or the regulations implementing 
it.

Evidentiary Background

The veteran served as an engineer in Europe during World War 
II.  His Enlisted Record and Report of Separation notes that 
he was awarded the Purple Heart.  It was noted that he 
sustained wounds in action in Germany in March 1944; however, 
the nature or extent of his wounds was not recorded.  

The evidence of record notes that most of the veteran's 
service medical records were presumably destroyed in the 
accidental fire at the National Personnel Records Center 
(NPRC) in 1973.  However, information received from the 
Surgeon General of the Department of the Army indicates that 
the veteran was treated for penetrating wound(s) with no 
nerve or artery involvement from a land mine while he was 
afoot.  These wounds were located on the face, forehead, and 
"frontal region."  His was admitted to the hospital in 
January 1945.

The veteran submitted his claim for service connection for 
scars of both legs and a hand disability in May 2002.  He 
noted that while removing German land mines a soldier fell 
and accidentally set off a mine.  The soldier was killed and 
the veteran, who was standing next to him at the time of the 
blast, burned both of his legs.  He also reported that he 
retained a piece of shrapnel in his right hand just above his 
pointer finger.  He reported that he remained in the hospital 
for 27 days before returning to the front.  
 
In connection with his claim, the veteran was afforded a VA 
hand, thumb, and fingers examination in August 2002.  He 
reported that he sustained a shrapnel wound to his right hand 
in the Battle of the Bulge with a retained piece of shrapnel.    
He reported that no specific therapy was done.  The examiner 
noted that there appeared to be a fine linear scar over the 
region suggesting a surgical repair.  Pertinent diagnosis was 
shrapnel wound of the right hand, by history.  Subsequent X-
ray examination revealed a small metallic density foreign 
body about the second metacarpophalangeal joint.  

With respect to his legs, the veteran reported that a mine 
blew up and caught his legging on fire resulting in burns of 
his lower legs.  He did not recall how the burns were 
treated, but he remained in the hospital for 27 days before 
retuning to duty.  The examiner noted that it was reasonable 
to conclude that at least some of the hyperpigmented areas on 
the front of the veteran's legs were secondary to burns.  The 
diagnosis was burns of the lower leg, bilaterally.


Analysis

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The Board notes that the RO was informed by the National 
Personnel Records Center (NPRC) that the veteran's service 
medical were not available due to possible destruction during 
a fire at the NPRC, in St. Louis, Missouri, in July 1973. 
While it is unfortunate that there are no service medical 
records available, the absence of service medical records 
does not preclude a grant of service connection.  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation in such service.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2004).  Section 
1154(b) does not negate the need for medical evidence of a 
nexus between service trauma and the current disability.  See 
Libertine v. Brown, 9 Vet.App. 521, 524 (1996); Caluza v. 
Brown, 7 Vet.App. 498, 507 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996)

While the veteran's service medical records are not presently 
of record and were likely destroyed in the fire at the NPRC, 
in St. Louis, Missouri, in July 1973, the veteran's report of 
injuries sustained in a mine explosion are consistent with 
his military occupational specialty and his combat 
experience.  Similarly, his DD214 noting wounds received in 
Germany in 1944 and the Surgeon General record noting 
hospitalization for injuries from a mine explosion in January 
1945 support his contention that he was injured in a mine 
explosion.

The report of the VA examination in August 2002 indicates 
that the veteran currently has residuals of the fragment 
wound of the right hand and the burns of the lower 
extremities.  There is no conflicting medical evidence of 
record.  Accordingly, service connection is warranted for the 
current residuals. 


ORDER

Service connection for residuals of a burn of the right lower 
extremity is granted.

Service connection for residuals of a burn of the left lower 
extremity is granted.

Service connection for residuals of a mine fragment wound of 
the right hand is granted.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


